By the Court,

Dixon, C. J.
The judge was wrong in charging the jury that if the $200 note, dated in May, 1858, was obtained by fraud, the plaintiff falsely representing that he had paid $200, upon the mortgage, when in fact he had paid but *220$100, the note in suit was void, and nothing could be recovered upon it. The note was good for the sum actually paid, and void only for the residue. Haycock vs. Rand, 5 Cush., 26; Hammott vs. Emerson, 27 Me., 308; Colburn vs. Ware, 30 id., 202; Deering vs. Chapman, 22 id., 488; Andrews vs. Wheaton, 23 Conn., 112; Wade vs. Scott, 7 Mo., 509; Brown vs. North, 21 id., 528.
Judgment reversed, and a new trial awarded.